            Case: 3:20-cv-00099 Document #: 1 Filed: 02/02/20 Page 1 of 5



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WICONSIN


 GEOFF JOHNSON,

                                Plaintiff,                    Docket No. 3:20-cv-99

        - against -                                           JURY TRIAL DEMANDED

 ENVIRONMENT SOLUTIONS, LLC

                                Defendant.


                                          COMPLAINT

       Plaintiff Geoff Johnson (“Johnson” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Environment Solutions, LLC

(“Environment” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of two

copyrighted photographs of a hoarder home, owned and registered by Johnson, a professional

photographer. Accordingly, Johnson seeks monetary relief under the Copyright Act of the United

States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides

and/or transacts business in Wisconsin.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
             Case: 3:20-cv-00099 Document #: 1 Filed: 02/02/20 Page 2 of 5



                                             PARTIES

       5.       Johnson is a professional photographer in the business of licensing his

photographs for a fee having a usual place of business at 1111 N. 13rd Street, Suite 420, Omaha,

Nebraska 68102.

       6.       Upon information and belief, Environment is a domestic limited liability company

duly organized and existing under the laws of the state of Wisconsin with a place of business at

3318 W. Loomis Road, Milwaukee, WI 53221. Upon information and belief, Environment is

registered with the Texas State Department of Corporations to do business in Texas. At all times

material, hereto, Environment has owned and operated a website at the URL:

www.RainbowIntl.com (the “Website”).

                                    STATEMENT OF FACTS

       A.       Background and Plaintiff’s Ownership of the Photographs

       7.       Johnson photographed a hoarder home (the “Photographs”). A true and correct

copy of the Photographs are attached hereto as Exhibit A.

       8.       Johnson is the author of the Photographs and has at all times been the sole owner

of all right, title and interest in and to the Photographs, including the copyright thereto.

       9.       The Photographs were registered with the United States Copyright Office and

were given registration number VA 2-127-583.

       B.       Defendant’s Infringing Activities

       10.      Environment ran the Photographs on the Website. See:

http://www.milwaukeehoardercleanup.com/. A true and correct copy of the Website with the

Photographs and a screenshot of the Photographs on the Website are attached hereto in Exhibit

B.
                Case: 3:20-cv-00099 Document #: 1 Filed: 02/02/20 Page 3 of 5



          11.      Environment did not license the Photographs from Plaintiff for its Website, nor

did Environment have Plaintiff’s permission or consent to publish the Photographs on the

Website.

                                  CLAIM FOR RELIEF
                       (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                  (17 U.S.C. §§ 106, 501)

          12.      Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.      Environment infringed Plaintiff’s copyright in the Photographs by reproducing

and publicly displaying the Photographs on the Website. Environment is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photographs.

          14.      The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.      Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.      As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          17.      Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photographs, pursuant to 17 U.S.C.

§ 504(c).
             Case: 3:20-cv-00099 Document #: 1 Filed: 02/02/20 Page 4 of 5



       18.      Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.       That Defendant Environment be adjudged to have infringed upon Plaintiff’s

                copyrights in the Photographs in violation of 17 U.S.C §§ 106 and 501;

       2.       That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

                profits, gains or advantages of any kind attributable to Defendant’s infringement

                of Plaintiff’s Photographs; or b) alternatively, statutory damages of up to

                $150,000 per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.       That Defendant be required to account for all profits, income, receipts, or other

                benefits derived by Defendant as a result of its unlawful conduct;

       4.       That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

                U.S.C. § 505;

       5.       That Plaintiff be awarded pre-judgment interest; and

       6.       Such other and further relief as the Court may deem just and proper.


                                  DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       February 2, 2020
                                                                LIEBOWITZ LAW FIRM, PLLC

                                                                By:/s/Richard Liebowitz
                                                                Richard P. Liebowitz
                                                                11 Sunrise Plaza, Suite 305
Case: 3:20-cv-00099 Document #: 1 Filed: 02/02/20 Page 5 of 5



                                        Valley Stream, New York 11580
                                        Tele: 516-233-1660
                                        RL@LiebowitzLawFirm.com

                                     Attorneys for Plaintiff Geoff Johnson
